Case 1:20-cv-22004-RNS Document 47 Entered on FLSD Docket 10/29/2020 Page 1 of 10




                            United States District Court
                                      for the
                            Southern District of Florida

   Juan Leonardo Raudez, Plaintiff,      )
                                         )
   v.                                    )
                                           Civil Action No. 20-22004-Civ-Scola
                                         )
   Village of Biscayne Park and          )
   others, Defendants.                   )
                       Order Granting Motions to Dismiss
         Plaintiff Leonardo Raudez complains Defendants Village of Biscayne
  Park, Police Chief Raimundo Atesiano, and Officer Guillermo Ravelo wrongfully
  arrested and prosecuted him, leading to his conviction for burglary, as part of a
  conspiracy to artificially boost Biscayne Park’s burglary clearance rates. (Am.
  Compl., ECF No. 21.) He sets forth seven counts: malicious prosecution, under
  42 U.S.C. § 1983, as to Biscayne Park (count one); false arrest/imprisonment,
  under § 1983, against Biscayne Park (count two); tort of abuse of process
  against Biscayne Park (count three); equal-protection violations, under § 1983,
  against Biscayne Park (count four); due-process violations, under § 1983,
  against Atesiano and Ravelo (counts five and six); and acting in furtherance of
  a criminal conspiracy, under 42 U.S.C. § 1985, against all Defendants (count
  seven). All three Defendants have filed motions to dismiss, arguing, variously,
  that the bulk of counts two through seven are barred by the statute of
  limitations; Biscayne Park is immune from suit for the tort of abuse of process
  (count three); the complaint fails to state an equal-protection violation claim or
  due-process claims under the Fifth, Sixth, and Fourteenth Amendments; the
  conspiracy claim is barred by the intra-corporate-conspiracy doctrine (count
  seven); Ravelo is entitled to qualified immunity; and Ravelo and Atesiano
  cannot be sued in their official capacities. (Biscayne Park’s Mot., ECF No. 25;
  Ravelo’s Mot., ECF No. 27; Atesiano’s Mot., ECF No. 28.) Raudez, of course,
  opposes their motions. (Pl.’s Resp., ECF No. 36.) The Defendants have filed a
  consolidated reply to Raudez’s response. (Defs.’ Reply, ECF No. 44.) After
  careful review, the Court finds the bulk of Raudez’s claims, excepting his
  malicious-prosecution claims, to be untimely and grants the Defendants’
  motions on that basis (ECF Nos. 25, 27, 28). Additionally, the Court has
  reviewed the complaint and concludes Raudez has failed to state a claim for
  malicious prosecution and orders him to show cause, on or before November
  9, 2020, why the remainder of his case should not be dismissed on that basis.
Case 1:20-cv-22004-RNS Document 47 Entered on FLSD Docket 10/29/2020 Page 2 of 10




      1. Background 1
         Beginning in January 2013, Atesiano, the chief of police of Biscayne
  Park, sought to bolster his career and status by increasing the number of the
  town’s burglaries that were solved. (Am. Compl. ¶ 16.) In order to effectuate
  this plan, says Raudez, Atesiano “devised and implemented a [department]
  policy . . . of arresting persons (mainly Black and Hispanic males), with
  previous criminal records and charging them with the unsolved burglaries”
  without probable cause. (Id. ¶ 17.) In doing so, explains Raudez, Atesiano
  sought to have his department effect arrests for every single reported dwelling
  and vehicle burglary. (Id.) Atesiano was then able to use the appearance of a
  one-hundred-percent clearance rate for burglaries to curry favor with elected
  town officials and citizens while touting Biscayne Park as a crime-free
  neighborhood. (Id. ¶¶ 17, 37.) Raudez alleges that this policy became Biscayne
  Park’s policy with respect to the town’s policing efforts and public safety. (Id. ¶
  18.)
         In both mid-August 2013 and late January 2014, burglaries were
  reported at 1153 Northeast 119th Street, in Biscayne Park, including a burglary
  of a dwelling and the theft of an air-conditioning unit. (Id. ¶ 19.) On January
  26, 2014, Ravelo stopped Raudez, as he was driving on a Biscayne Park street.
  (Id. ¶ 20.) At some point during the stop, Atesiano arrived on scene. (Id. ¶ 21.)
  Incident to the stop, Ravelo arrested Raudez, taking him into custody, and
  charging him with one count of “False Name/ID After Arrest” and one count of
  “Driving While License Suspended/With Knowledge.” (Id. ¶ 20.)
         While Raudez was still incarcerated, as a result of the traffic-stop
  charges, on January 31, 2014, he was charged, in another criminal case, with
  a felony count of “Dealing in Stolen Property.” (Id. ¶ 22.) Atesiano signed an
  affidavit supporting this charge. A week later, on February 7, another affidavit
  followed, apparently also submitted by Atesiano, in the stolen-property case, to
  add charges of burglary of an unoccupied dwelling and grand theft. (Id. ¶ 23)
  Though the exact details are unclear, Raudez says Ravelo and Atesiano “alleged
  that . . . Raudez made self-incriminating statements,” supporting his arrest
  and charge for one count of “Grand Theft from a Dwelling/Curtilage” involving
  the air-conditioning unit that was reported stolen from 1153 Northeast 119th
  Street. (Id. ¶ 23.) Indeed, Atesiano and Ravelo both said that Raudez confessed
  to the charges for which he was arrested and charged: “False Name/ID After

  1
   The Court accepts the Plaintiff’s factual allegations as true for the purposes of evaluating the
  complaint and the Defendants’ motions to dismiss. Brooks v. Blue Cross & Blue Shield of Fla.,
  Inc., 116 F.3d 1364, 1369 (11th Cir. 1997). The Court notes that Raudez’s recitation of the
  facts is disjointed, repetitive, and often difficult to parse. What follows, then, is the Court’s best
  interpretation of the allegations as Raudez has presented them.
Case 1:20-cv-22004-RNS Document 47 Entered on FLSD Docket 10/29/2020 Page 3 of 10




  Arrest,” “Driving While License Suspended/With Knowledge,” and “Grand Theft
  from a Dwelling/Curtilage.” 2 (Id. ¶¶ 25, 26.) Atesiano and Ravelo both testified,
  under oath, that Raudez confessed to the charged crimes. (Id. ¶ 28.)
         As a result of the charges, and, it appears, his prior criminal history, the
  prosecution sought enhanced penalties, classifying Raudez as a habitual
  violent-felony offender. (Id. ¶¶ 22, 24.) Based on his incriminating statements
  and confession, prosecutors told Raudez they would seek to impose the
  maximum penalty of fifteen years in prison. (Id. ¶ 28.) In considering this steep
  sentence, if convicted, Raudez chose to, as he describes it, “ple[a]d nolo
  contendere to crimes he did not commit.” (Id. ¶ 29.) As a result, Raudez was
  ultimately sentenced to and served only two years, as opposed to the
  threatened fifteen, in prison. (Id. ¶ 29.) Throughout his complaint, Raudez
  repeatedly maintains he was wrongfully incarcerated for crimes he did not
  commit. (Id. ¶¶ 29–30, 33–36, 66, 79, 90, 100.)
         In the meantime, towards the end of 2013 or the beginning of 2014,
  Atesiano’s scheme was beginning to come to light. (Id. ¶ 39.) By then, at least
  one police officer had notified the Biscayne Park city manager of Atesiano’s
  maneuverings. (Id.) This disclosure prompted internal-affairs, Federal Bureau
  of Investigation, and United States Department of Justice investigations. (Id.)
  As a result of the investigations, Atesiano resigned from office in mid-2014. (Id.)
  Thereafter Ravelo was indicted by the federal government in April 2018, in the
  Southern District of Florida, “for crimes, including conspiracy against civil
  rights, and deprivation of rights under color of law.” (Id. ¶¶ 45, 48.) A few
  months later, in June 2018, Atesiano was indicted, in a separate case, “for
  crimes, including criminal conspiracy against civil rights, and deprivation of
  rights under color of law, in violation of Title 18, United States Code, Section
  242.” (Id. ¶¶ 44, 50.) A superseding indictment, thereafter, additionally charged
  Atesiano “with a broader conspiracy involving minorities[] (Black and Hispanic)
  who were the victims of the conspiracy.” (Id. ¶ 51.) Both Ravelo and Atesiano,
  in July and September 2018, respectively, pleaded guilty to the charges. (Id. ¶¶
  49, 52.) They were both later sentenced and incarcerated. (Id. ¶ 53.)
         About a year later, in July 2019, the state court vacated Raudez’s
  judgments and sentence, in both his traffic and theft cases, “based on newly
  discovered evidence . . . thereby exonerating [him].” (Id. ¶ 43.)

      2. Legal Standard
        When considering a motion to dismiss under Federal Rule of Civil
  Procedure 12(b)(6), the Court must accept all the complaint’s allegations as

  2 At some point—it’s not entirely clear when—the count for burglary “was dismissed because of
  insufficient evidence.” (Id. ¶ 31.)
Case 1:20-cv-22004-RNS Document 47 Entered on FLSD Docket 10/29/2020 Page 4 of 10




  true, construing them in the light most favorable to the plaintiff. Pielage v.
  McConnell, 516 F.3d 1282, 1284 (11th Cir. 2008). A pleading must only contain
  “a short and plain statement of the claim showing that the pleader is entitled to
  relief.” Fed. R. Civ. P. 8(a)(2). A motion to dismiss under Rule 12(b)(6)
  challenges the legal sufficiency of a complaint. See Fed. R. Civ. P. 12(b)(6). In
  assessing the legal sufficiency of a complaint’s allegations, the Court is bound
  to apply the pleading standard articulated in Bell Atlantic Corp. v. Twombly,
  550 U.S. 544 (2007) and Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). That is,
  the complaint “must . . . contain sufficient factual matter, accepted as true, to
  state a claim to relief that is plausible on its face.” Am. Dental Ass’n v. Cigna
  Corp., 605 F.3d 1283, 1289 (11th Cir. 2010) (quoting Twombly, 550 U.S. at
  570). “Dismissal is therefore permitted when on the basis of a dispositive issue
  of law, no construction of the factual allegations will support the cause of
  action.” Glover v. Liggett Grp., Inc., 459 F.3d 1304, 1308 (11th Cir. 2006)
  (internal quotations omitted) (citing Marshall Cnty. Bd. of Educ. v. Marshall
  Cnty. Gas Dist., 992 F.2d 1171, 1174 (11th Cir. 1993). “A claim has facial
  plausibility when the plaintiff pleads factual content that allows the court to
  draw the reasonable inference that the defendant is liable for the misconduct
  alleged.” Iqbal, 556 U.S. at 678. “The plausibility standard is not akin to a
  ‘probability requirement,’ but it asks for more than a sheer possibility that a
  defendant has acted unlawfully.” Id. A court must dismiss a plaintiff’s claims if
  he fails to nudge his “claims across the line from conceivable to plausible.”
  Twombly, 550 U.S. at 570.
          Thus, a pleading that offers mere “labels and conclusions” or “a
  formulaic recitation of the elements of a cause of action” will not survive
  dismissal. See Id. at 555. “Rule 8 marks a notable and generous departure
  from the hyper-technical, code-pleading regime of a prior era, but it does not
  unlock the doors of discovery for a plaintiff armed with nothing more than
  conclusions.” Iqbal, 556 U.S. at 679.

      3. Analysis
      A. The bulk of Raudez’s claims are untimely.
         As an initial matter, all three Defendants point to the statute of
  limitations as foreclosing nearly all of Raudez’s claims. And while the parties on
  both sides all agree that the applicable limitations period is four years, 3 they
  disagree, except as to the claims relating to malicious prosecution, about when
  that period began to run. Raudez maintains that the limitations period for all

  3“Florida’s four-year statute of limitations applies to such claims of deprivation of rights
  under 42 U.S.C. §§ 1983 and 1985.” Chappell v. Rich, 340 F.3d 1279, 1283 (11th Cir. 2003).
Case 1:20-cv-22004-RNS Document 47 Entered on FLSD Docket 10/29/2020 Page 5 of 10




  his claims started when his judgments and sentence were vacated by the state
  court—on July 31, 2019. (Pl.’s Resp. at 8–9.) Raudez also argues it is
  inappropriate to consider the statute of limitations in the context of a motion to
  dismiss. (Id. at 9.) Lastly, Raudez submits that, even if the Court finds the
  limitations period to have expired, the period should be equitably tolled based
  on his “lack of knowledge that his federal rights had been violated and . . . his
  need to seek redress.” (Id. at 10.) Raudez’s opposition misses the mark on all
  three points.
          First, “[t]he proper standard for whether or not a § 1983 cause of action
  accrues prior to the overturning of a conviction or sentence, is whether the §
  1983 action ‘necessarily’ requires the plaintiff to prove the unlawfulness of his
  conviction or confinement.” Rowe v. City of Fort Lauderdale, 8 F. Supp. 2d
  1369, 1372 (S.D. Fla. 1998) (Highsmith, J.) (quoting Heck v. Humphrey, 512
  U.S. 477, 486–87 (1994)). Put another way, under federal law, the limitations
  clock starts running when the plaintiff has “a complete and present cause of
  action.” Wallace v. Kato, 549 U.S. 384, 388 (2007).
          Except for malicious prosecution, none of Raudez’s claims against the
  Defendants requires him to prove the unlawfulness of his conviction. E.g.,
  Heck, 512 U.S. at 486 n.5 (acknowledging “favorable termination of prior
  proceedings is not an element of [an abuse of process claim]” and pointing out
  that “[t]he gravamen of that tort is not the wrongfulness of the prosecution, but
  some extortionate perversion of lawfully initiated process to illegitimate ends”);
  Wallace, 549 U.S. at 397 (“[T]he statute of limitations upon a § 1983 claim
  seeking damages for a false arrest in violation of the Fourth Amendment, where
  the arrest is followed by criminal proceedings, begins to run at the time the
  claimant becomes detained pursuant to legal process.”); Foudy v. Indian River
  County Sheriff's Office, 845 F.3d 1117, 1123 (11th Cir. 2017) (“finding equal
  protection claims accrued when allegedly discriminatory [action] was taken
  because that is when injury occurred and plaintiffs had not met burden to
  show they were “justifiably ignorant” of the action at that time) 4; Fuqua v.
  Turner, 3:17-CV-1911-UJH-AKK, 2018 WL 513343, at *2 (N.D. Ala. Jan. 23,
  2018) (recognizing accrual of a claim for a due-process violation of a right to a
  fair trial was on the date of the plaintiff’s arrest). To the extent Raudez’s
  conspiracy claim is premised on claims other than malicious prosecution, it is
  time barred as well. See Rosado v. Gonzalez, 832 F.3d 714, 718 (7th Cir. 2016)
  (recognizing that a conspiracy to commit false arrest is simply a “recast” of the


  4 It is worth noting that, other than conclusory, unsupported, and rhetorical assertions,
  lacking any factual allegations, Raudez fails to supply any substantiation for his claim that
  either Ravelo or Atesiano’s indictments, pleas, or sentences revealed that their scheme
  specifically targeted Hispanic males.
Case 1:20-cv-22004-RNS Document 47 Entered on FLSD Docket 10/29/2020 Page 6 of 10




  false-arrest claim itself and will be time barred if the underlying false-arrest
  claim is itself time barred).
          Simply put, the statute of limitations for Raudez’s claims began to run
  when the facts underlying his causes of action were known, or should have
  been known by a reasonably prudent person, and when he knew, or had
  reason to know, of his injury and who caused it. Mullinax v. McElhenney, 817
  F.2d 711, 716 (11th Cir. 1987). Raudez would have learned his rights had been
  violated, based on the allegations in the complaint, when he says he was falsely
  arrested and then falsely charged. If Raudez did not commit the crimes he was
  arrested and charged with, he would have had a basis at that time to assert his
  claims at the time of his wrongful arrest. He would have then had four years
  from that date, in 2014, to obtain police reports, investigate the circumstances
  of his arrest, review evidence, retain counsel, and then file suit. That Raudez
  much later discovered, through happenstance and not, in any event, through
  his own due diligence, about what might have motivated the Defendants’
  alleged wrongful conduct, does not delay the accrual of his claim.
          Next, regarding Raudez’s second and third points, a claim may be
  dismissed on the basis of a statute of limitations where it is apparent from the
  face of a complaint that the claim is time barred. La Grasta v. First Union Sec.,
  Inc., 358 F.3d 840, 845 (11th Cir. 2004). And where a lawsuit, on its face, is
  filed beyond the applicable statute of limitations period, the pleading itself, to
  avoid dismissal, must set forth facts showing that the period should be tolled.
  See Parrish v. City of Opp, Ala., 898 F. Supp. 839, 841 (M.D. Ala. 1995) (“[T]he
  burden of alleging facts which would give rise to the tolling the limitations
  period falls upon the plaintiff.”) (citing First Alabama Bank of Montgomery, N.A.
  v. First State Ins. Co., 899 F.2d 1045, 1054 (11th Cir.1990)). In order to
  establish an entitlement to tolling, a plaintiff must present extraordinary
  circumstances that prevented him from filing within the applicable statutory
  window. Betts v. Hall, 679 Fed. App’x 810, 812–13 (11th Cir. 2017). “Equitable
  tolling is sparingly applied and is only appropriate if the “extraordinary
  circumstances” are beyond the plaintiff’s control and unavoidable even with
  diligence.” Id. at 813.
          There is no basis for tolling the accrual date, here, because “[a]ny
  falsification of reports, tampering with evidence, or other action to conceal
  misconduct does not change the fact that Plaintiff knew or should have known
  of his injuries” in 2014 “by virtue of the fact Plaintiff admits when he was
  arrested,” it was without probable cause. Sanders v. Beck, 1:17-CV-270-MW-
  GRJ, 2018 WL 4326860, at *4 (N.D. Fla. Aug. 23, 2018), report and
  recommendation adopted, 1:17CV270-MW/GRJ, 2018 WL 4326812 (N.D. Fla.
  Sept. 10, 2018), appeal dismissed, 18-14220-J, 2019 WL 5079554 (11th Cir.
Case 1:20-cv-22004-RNS Document 47 Entered on FLSD Docket 10/29/2020 Page 7 of 10




  Apr. 19, 2019), cert. denied, 140 S. Ct. 563 (2019). Raudez’s contention that he
  did not know that Atesiano and Ravelo “had falsified evidence, had made illegal
  arrests[,] and had given false testimony under oath in judicial proceedings,
  including . . . the criminal cases against Raudez” (Pl.’s Resp. at 10) is belied by
  the very allegations of his own complaint: Raudez says he knew, at the time of
  his arrest and at the time he was charged with theft, that he was being
  wrongfully arrested and charged for crimes he did not commit (e.g., Am. Compl.
  ¶ 29). That the Defendants “allegedly concealed their conduct – whether
  through making misrepresentations to the courts or through the fabrication of
  reports – fails to constitute ‘extraordinary circumstances’ that warrant tolling
  the statute of limitations.” Sanders, 2018 WL 4326860 at *5. Plaintiff does not
  have “a life[]time free pass to drag his claims for conspiracy, false arrest, and
  other related claims past the statute of limitations simply because it was not
  until years after his false arrest that he learned of illegal behind-the-scenes
  conduct used to conceal Defendants’ alleged constitutional violations.” Id. at
  *6. Additionally, none of the listed grounds for equitable tolling in Florida
  Statute section 95.051 are applicable here. Raudez has simply failed to carry
  his burden in establishing that equitable tolling of the limitations period should
  be applied.
         Based on the expiration of the limitations period and the absence of facts
  supporting tolling, then, the Court dismisses all of Raudez’s claims except for
  his claims for malicious prosecution, as set forth in counts one (against
  Biscayne Park), five (against Atesiano), and six (against Ravelo).

     B. The complaint fails to state claims for malicious prosecution against
        any of the Defendants under 42 U.S.C. § 1983.
         Although none of the Defendants raised the issue, the Court finds
  Raudez has failed to state a claim for malicious prosecution against any of the
  Defendants under § 1983. See Brinson v. Welsh, 709 Fed. App’x 582, 584 (11th
  Cir. 2017) (holding it is within a district court’s discretion to dismiss an action
  sua sponte as long as the plaintiff is notified or otherwise afforded an
  opportunity to respond).
         “Malicious prosecution [is] a violation of the Fourth Amendment and a
  viable constitutional tort cognizable under § 1983.” Wood v. Kesler, 323 F.3d
  872, 881 (11th Cir. 2003). “To establish a federal malicious prosecution claim
  under § 1983, the plaintiff must prove a violation of his Fourth Amendment
  right to be free from unreasonable seizures in addition to the elements of the
  common law tort of malicious prosecution.” Wood, 323 F.3d at 881 (cleaned
Case 1:20-cv-22004-RNS Document 47 Entered on FLSD Docket 10/29/2020 Page 8 of 10




  up). 5 Under Florida law, a plaintiff must establish each of six elements to
  support a claim of malicious prosecution: (1) an original judicial proceeding
  against the present plaintiff was commenced or continued; (2) the present
  defendant was the legal cause of the original proceeding; (3) the termination of
  the original proceeding constituted a bona fide termination of that proceeding
  in favor of the present plaintiff; (4) there was an absence of probable cause for
  the original proceeding; (5) there was malice on the part of the present
  defendant; and (6) the plaintiff suffered damages as a result of the original
  proceeding. Kingsland v. City of Miami, 382 F.3d 1220, 1234 (11th Cir. 2004).
  With respect to the Fourth Amendment, “a plaintiff must establish (1) that the
  legal process justifying his seizure was constitutionally infirm and (2) that his
  seizure would not otherwise be justified without legal process.” Williams v.
  Aguirre, 965 F.3d 1147, 1165 (11th Cir. 2020).
         Here, Raudez must establish, in asserting his malicious prosecution
  claims, that the legal process justifying his seizure after his warrantless
  arrest—that is, the affidavits supporting his arraignments—were
  “constitutionally infirm and that his seizure would not otherwise be justified
  without legal process.” Id. In order to show that his arraignment was
  constitutionally infirm, Raudez must establish either (1) that the officer who
  submitted the affidavit supporting his charges should have known that his
  affidavit failed to establish probable cause or (2) that an official involved in the
  legal process intentionally or recklessly made misstatements or omissions
  necessary to support the charges. Id. Raudez fails to allege the necessary facts
  to establish either.
         Raudez’s complaint abounds with generalities, innuendos, and
  unsupported conclusions that the Defendants violated his constitutional rights.
  For example, Raudez says that, because he “is a Hispanic male of medium
  complexion/color, and had a criminal record” at the time of his traffic stop, by
  Ravelo, he “fit the profile of people to be arrested pursuant to the Policy in
  effect by . . . Atesiano.” (Am. Compl. ¶ 24.) He also repeatedly points out that
  neither Atesiano nor Ravelo audiotaped or videotaped or otherwise recorded
  “Raudez’s alleged confessions that were the cause of his arrest and charges of
  one count of False Name/ID After Arrest, one count of Driving While License
  Suspended/With Knowledge, and one felony count of Grand Theft from a
  Dwelling/Curtilage.” (Id. ¶¶ 26, 28, 65.) And while he persistently describes the
  arrest affidavits that Atesiano and Ravelo signed under oath, in which they
  apparently reference Raudez’s confessions, as “fraudulent,” and unsupported

  5The Court uses “(cleaned up)” to indicate internal quotation marks, alterations, or citations
  have been omitted from quotations. See, e.g., Durham v. Rural/Metro Corp., 955 F.3d 1279,
  1285 (11th Cir. 2020).
Case 1:20-cv-22004-RNS Document 47 Entered on FLSD Docket 10/29/2020 Page 9 of 10




  by probable cause, he never supplies specific facts that would actually support
  his bare allegations of fraud and falsity. (Id. ¶¶ 27, 31, 33, 37, 41, 79, 90, 103.)
  Similarly, Raudez complains, without support, that, to the extent his “plea of
  nolo contendere is deemed a confession, it was obtained through coercion and
  unconstitutional tactics . . . including the threat of the potential imposition of
  a much longer prison term.” (Id. ¶ 30.) He also doggedly maintains that he
  spent two years in prison, “wrongfully incarcerated for crimes he did not
  commit” (Id. ¶¶ 29, 30, 33–36, 66, 79, 90, 99, 100), but never connects his
  alleged innocence to whether, at the time of preparing the affidavits, either
  Atesiano or Ravelo knew or should have known there was no probable cause to
  support the charges. Similarly, Raudez also continually references the scheme
  to which Atesiano and Ravelo pleaded guilty, but fails to allege any facts that
  show the illegal policy was ever applied to him in particular. (Id. ¶¶ 42, 46, 47,
  53, 58, 62, 65, 67, 72, 81, 83, 92, 99, 101, 103.) In sum, missing from
  Raudez’s complaint are any factual allegations that would allow the Court “to
  draw the reasonable inference that the defendant[s are] liable for the
  misconduct alleged.” Iqbal, 556 U.S. at 678. Instead, Raudez offers only “labels
  and conclusions” or allegations that are simply disconnected from his own
  case. See Iqbal, 556 U.S. at 679 (“Rule 8 marks a notable and generous
  departure from the hyper-technical, code-pleading regime of a prior era, but it
  does not unlock the doors of discovery for a plaintiff armed with nothing more
  than conclusions.”) While the charges against Atesiano and Ravelo, along with
  their eventual guilty pleas, no doubt tainted every single arrest they made
  during the relevant period, that does not mean, in turn, that every single arrest
  they happen to have made during that timeframe was necessarily
  unconstitutional or otherwise violative of state law.
         Because of Raudez’s failure to state a claim for relief based on his
  allegations of malicious prosecution—the only claims that are not barred by the
  statute of limitations—the Court orders him to show cause why the Court
  should not dismiss his case.

     4. Conclusion
        Based on the foregoing, the Court finds all but Raudez’s malicious
  prosecution claims to be untimely. Accordingly, the Court grants the
  Defendants’ motions (ECF Nos. 25, 27, 28) on that basis and dismisses those
  claims with prejudice. See Benedek v. Adams, 725 Fed. App’x 755, 760 (11th
  Cir. 2018) (“The . . . dismissal of the § 1983 claims as untimely was a decision
  on the merits for res judicata purposes.”) The Court additionally finds, sua
  sponte, that Raudez has failed to state a claim for malicious prosecution under
  the Fourth Amendment against any of the Defendants. He is therefore ordered
Case 1:20-cv-22004-RNS Document 47 Entered on FLSD Docket 10/29/2020 Page 10 of 10




   to show cause, on or before November 9, 2020, why the Court should not
   dismiss his case on this basis.
         Done and ordered, at Miami, Florida, on October 29, 2020.


                                           ________________________________
                                           Robert N. Scola, Jr.
                                           United States District Judge
